Citation Nr: 0635406	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  98-09 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran had active service from May 1957 to May 1960 and 
February 1963 to February 1966.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It appears the matter was initially 
handled by the RO in Nashville, Tennessee, and since the 1997 
rating decision, has been transferred back to Nashville.  

In October 2003 and January 2006 the Board remanded the 
matter for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service 
connection for PTSD.

2.  The evidence pertaining to PTSD submitted subsequent to 
the June 1995 rating decision was not previously submitted, 
bears directly and substantially upon the veteran's claim, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran has PTSD that is casually or etiologically 
related to service


CONCLUSIONS OF LAW

1. The RO's June 1995 decision that denied service connection 
for PTSD is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD.  He contends 
he was a vehicle repairman in service.  At his 1998 hearing 
the veteran testified that during the fall of 1965 he was 
sent to a Special Forces camp at Plei Me to repair a truck, 
where he was exposed to an attack.  He states he stayed in a 
bunker under a pile of dead bodies in order to survive.  A 
letter submitted by the veteran in 1994 also describes this 
attack.

The veteran's claim for PTSD was denied in a June 1995 rating 
decision.  At that time the RO found there was no diagnosis 
of PTSD.  The veteran was notified of the decision and of his 
appellate rights, but he did not appeal it.  That decision is 
now final.  38 U.S.C.A. §7105; 38 C.F.R. §20.1103.  

In June 1997 the RO appears to have reopened the veteran's 
claim based on evidence received in December 1996 which 
included statements received from family and friends on 
behalf of the veteran, and a statement from a VAMC staff 
psychiatrist diagnosing the veteran with PTSD.  The RO 
adjudicated the matter on the merits and denied service 
connection, finding that although the veteran had been 
treated for PTSD, there was no residual or chronic 
disability.  The veteran appealed that decision.  

Subsequent remands and Statements of the Case have 
characterized the issue as entitlement to service connection 
for PTSD, however, as a final decision was reached in June 
1995, the issue now is whether new and material evidence has 
been received to reopen the claim for service connection for 
PTSD.  The preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  Barnett v. Brown, 8 Vet. 
App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. 
Cir. 1996).  Therefore, regardless of the manner in which the 
RO characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

For claims received prior to August 29, 2001, new and 
material evidence means evidence not previously submitted 
that bears directly and substantially upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a), Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Since the time of the June 1995 RO denial, the veteran has 
received a diagnosis of PTSD by way of an August 1998 VA 
examination.  This evidence is  "new" because it was not 
previously submitted.  It is "material," because a diagnosis 
of PTSD bears directly and substantially on the veteran's 
claim for service connection and is so significant it must be 
considered in order to fairly decide the merits of the claim. 

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  The 
evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary 
depending upon whether or not the veteran engaged in 'combat 
with the enemy' as established by official records, including 
recognized military combat citations, or the supportive 
evidence. If VA determines that the veteran engaged in combat 
with the enemy and the alleged stressor is combat related, 
the veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
provided that such testimony is found to be 'satisfactory,' 
i.e. credible, and 'consistent with the circumstances, 
conditions or hardships of service.' If, however, the VA 
determines that the veteran did not engage in combat with the 
enemy or that the veteran engaged in combat with the enemy, 
but the alleged stressor is not combat related, the veteran's 
lay testimony, by itself, is insufficient to establish the 
incurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony. See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 
(1996); Cohen v. Brown,  10 Vet. App. 128, 142 (1993).

Construing reasonable doubt in favor of the veteran, the 
veteran's claim meets these requirements for service 
connection.  The initial element is met because he has a 
current diagnosis of PTSD from the August 1998 examination, 
as well as November 2004 VAMC treatment records. 

With regard to the second element for service connection, the 
Board does not find the veteran engaged in direct combat with 
the enemy.  However, there is credible supporting evidence 
that corroborates the veteran's statements that he was 
exposed to a traumatic attack when sent to repair a truck at 
Plei Me in the fall of 1965.  He reported to the August 1998 
VA examiner that his job at that time was to go to various 
Special Forces camps and repair trucks and other vehicles for 
convoy duty.  The veteran's DD214 Form confirms he was a 
vehicle mechanic during service from February 1963 to 
February 1966.  Unit Records show that in October 1965 the 
Viet Cong launched an eight day attack against the Plei Me 
Special Forces Camp where 11 men were killed and 70 wounded 
during the week of October 23rd, and 23  were killed and 114 
were wounded during the week of October 30th.  From this it 
appears possible that the veteran was exposed to the trauma 
at Plei Me in October 1965.  The Board is not persuaded by 
the RO's determination that inconsistencies in the veteran's 
recollection of the number of casualties from this attack 
deem his statements not credible.  
  
The Board is of the opinion that at the least, this evidence 
creates a reasonable doubt as to whether the veteran was 
exposed to the Plei Me attack in October 1965.  The Board 
emphasizes that not every detail of the veteran's reported 
stressors need be verified.  Corroboration of every detail of 
a veteran's claimed in-service stressor is not required if 
there is sufficient evidence to imply the veteran's personal 
exposure to a stressful event.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

As to the third element of service connection, reasonable 
doubt must again be construed in favor of the veteran.  The 
only nexus opinion associated with the file is that of the 
August 1998 VA examiner who found that the veteran does 
suffer from PTSD, but that it may be difficult to pinpoint 
the traumatic experiences he had in Vietnam because he was 
stationed there very early in the war.  This suggests that 
the examiner does believe the veteran's PTSD is associated 
with the Vietnam experiences he shared during the 
examination, which included his experience at the Plei Me 
Special Forces Camp, but that the verification may be 
difficult.  As the Board finds the Plei Me stressor is 
verified, the 1998 VA examination report provides a 
sufficient medical nexus opinion and the third element of 
service connection is met.

For all of these reasons, and resolving any reasonable doubt 
in the veteran's favor, the Board finds that service 
connection has been established for the veteran's PTSD.  

Notice and Assistance

The Board first calls attention to Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both of the 
underlying service connection claim, as well as the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran of the basis for 
the prior final denial and of what evidence would be 
necessary to substantiate the claim.

Here, a February 2006 letter from the RO set forth the 
elements of a service connection claim for PTSD but did not 
provide the definitions of new and material evidence.  The 
letter also does not explicitly state the basis for the prior 
final denial.  As such, it does not fully meet the 
requirements of Kent, but because the instant decision 
reopens and grants the veteran's claim, any deficiency with 
respect to notice regarding new and material evidence is 
moot.

Further discussion addressing whether VA's duties to notify 
and assist the veteran have been complied with is not 
warranted.  To the extent necessary, VA has fulfilled its 
duties to notify and to assist the veteran in the development 
of his claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In light of the determinations 
reached in this case, no prejudice will result to the veteran 
by the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  


ORDER

Service connection for PTSD is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


